DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT to a process, machine, manufacture or composition of matter. The claimed "program" is non-structural per se.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the claimed limitation is confusing. An actual speaker cannot be displayed on a screen. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mateos Sole et al. (hereafter Mateos Sole; US 20170238116 A1).
Regarding claim 1, Mateos Sole discloses a signal processing apparatus (1000 in Fig. 10) comprising:
an acquisition unit (user input system 1035) configured to acquire information associated with a localization position of a sound image of an audio object in a listening space specified in a state where the listening space viewed from a listening position is displayed ([0010], [0012], [0019]); and
a generation unit configured to generate a bit stream on a basis of the information associated with the localization position ([0062], [0066], e.g.).

Regarding claims 4 and 5, Mateos Soles shows that the information associated with the localization position is position information indicating the localization position in the listening space (e.g., “3D position of the audio object”, “indicate the position of audio object in a three-dimensional space at a given point in time” in [0066]; “3D position” or “position” in 3-D space indicates a distance from the listening position to the localization position).
	Regarding claim 6, Mateos Sole sows that the localization position is a position on a screen that displays a video arranged in the listening space (Figs. 1-5).
Regarding claim 7, Mateos Sole shows that the acquisition unit acquires, on a basis of the position information at a first time and the position information at a second time, the position information at third time between the first time and the second time by interpolation processing ([0016], [0089], [0101], [0066]).
	Claim 14 corresponds to claim 1 discussed before.
	Most of limitations in claim 15 correspond to those in claim 1 discussed above. Mateos Sole discloses a software ([0062]).
Claims 1-5, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuji et al. (hereafter Tsuji; US 20160337777A1; also published as WO 2015107926 A1).
Regarding claim 1, Tsuji discloses a signal processing apparatus (11 in Fig. 1) comprising:

a generation unit configured to generate a bit stream on a basis of the information associated with the localization position (rendering processor 25, convolution processor 26; reproduction signal, Fig. 1, step S16 in Fig. 5).
	Regarding claims 2 and 3, Tsuji discloses that the generation unit generates the bit stream by treating the information associated with the localization position as meta information of the audio object ([0035], [0037]).
Regarding claims 4 and 5, Tsuji shows that the information associated with the localization position is position information indicating the localization position in the listening space (e.g., Fig. 4; vectors in 3-D space indicates a distance from the listening position to the localization position).
	Claim 14 corresponds to claim 1 discussed before.
	Most of limitations in claim 15 correspond to those in claim 1 discussed above. Mateos Sole discloses a program ([0145]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mateos Sole in view of Gibson (US 5,812,688).
Regarding claims 8-11 and 13, Mateos Sole fails to explicitly show a display control unit configured to control display of an image of the listening space viewed from the listening position or a position near the listening position. Mateos Sole teaches an authoring system with GUI that allows the user to create metadata for associated audio data ([0062]). As illustrated in Figs. 4s, the listening space and the locations of the speaker arrays are shown without identifying the location of the listening position. Providing a visual feedback from the location of the listening position would help the user (i.e., the author) to evaluate where an object is located and how it sounds from the location from the point of view of a person sitting in a theater. Mateos Sole teaches that the rendering at a cinema. A cinema experience includes a combination of visual and audio effect after all. Gibson teaches a display showing the placements of the speakers and the location of one or more virtual sound sources relative to the speakers. The 
Regarding claim 12, the claimed limitation is met when the user renders the audio in an actual theater, for example. The claimed limitation also reads on the situation when the user renders the audio and plays the video on a screen showing a listening space.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,809,870 (hereafter patent ‘870) in view of Mateos Sole.

Most of limitations in claim 15 correspond to those in claim 1 discussed above. Patent ‘870 fails to recite a software. Mateos Sole teaches a software for implementing the acquisition unit and the generation unit ([0062]). Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘870 in view of Mateos Sole by utilizing a computer program to control the audio signal processing in order to create 3D sound field with virtual sound source locations involving substantial complex calculations.
Regarding claim 7, patent ‘870 fails to recite interpolation. Mateos Sole teaches that the acquisition unit acquires, on a basis of the position information at a first time and the position information at a second time, the position information at third time between the first time and the second time by interpolation processing ([0016], [0089], [0101], [0066]). Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘870 in view of Mateos Sole by utilizing interpolation to derive the data between two distinct time instances in order to conserve the memory space by storing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/           Primary Examiner, Art Unit 2654